Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/22/2021, 01/27/2022, 04/28/2022 and 07/26/2022 were filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 24-34, 37-44, 46-48 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11145986. Although the claims at issue are not identical, they are not patentably distinct from each other because:


U.S. Patent No. 11145986 Claims
Current Application 17/382,398 Claims
1. A communication device, comprising: 
a first lens having a defined distribution of a dielectric constant; 
a feeder array comprising a plurality of antenna elements that are positioned at a defined distance from the first lens to receive a first lens-guided beam of input radio frequency (RF) signals through the first lens, wherein the defined distance is less than a focal length of the first lens; and a control circuitry configured to equalize a distribution of a gain from the received first lens-guided beam of input RF signals across the feeder array of the plurality of antenna elements based on the defined distribution of the dielectric constant within the first lens and the feeder array to the first lens.
24. A communication device, comprising: a first lens having a defined distribution of dielectric constant; 
a feeder array comprising a plurality of antenna elements that are positioned in proximity to the first lens to receive a first lens-guided beam of input radio frequency (RF) signals through the first lens; and 
control circuitry configured to modify a dielectric constant of the first lens to equalize a distribution of a gain of input RF signals across the feeder array of the plurality of antenna elements.  
Claim 2
Claim 25
Claim 3
Claim 26
Claim 4
Claim 27
Claim 5
Claim 28
Claim 6
Claim 29
Claim 7
Claim 30
Claim 8
Claim 31
Claim 9
Claim 32
Claim 10
Claim 33
Claim 11
Claim 34
Claim 12
Claim 37
Claim 13
Claim 38
Claim 14
Claim 39
Claim 15
Claim 40
Claim 16
Claim 41
Claim 17
Claim 42
Claim 18
Claim 43
Claim 19
Claim 44
Claim 20
Claim 46
21. A method, comprising: 
in a communication device that comprises a first lens having a defined distribution of dielectric constant: 
receiving, by a feeder array of the communication device, a first lens-guided beam of input radio frequency (RF) signals through the first lens, 
wherein the feeder array comprises a plurality of antenna elements positioned at a defined distance from to the first lens, wherein the defined distance is less than a focal length of the first lens; and 
equalizing, by control circuitry of the communication device, a distribution of a gain from the received first lens-guided beam of input RF signals across the feeder array of the plurality of antenna elements based on the defined distribution of dielectric constant within the first lens and the defined distance of the feeder array of the plurality of antenna elements from the first lens.
47. A method, comprising: 
in a communication device that comprises a first lens having a defined distribution of dielectric constant: 
receiving, by a feeder array of the communication device, a first lens-guided beam of input radio frequency (RF) signals through the first lens, 
wherein the feeder array comprises a plurality of antenna elements positioned in proximity to the first lens; and 
modifying, by control circuitry of the communication device, a dielectric constant of the first lens to equalize a distribution of a gain of input RF signals across the feeder array of the plurality of antenna elements.  
Claim 22
Claim 48






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shehan US 2017/0324171, Charvat US 2018/0231651, Foo US 2018/0316090, Coutts US 2019/0020399, each alone, discloses a communication device, comprising: a first lens having a defined distribution of dielectric constant; a feeder array comprising a plurality of antenna elements that are positioned in proximity to the first lens to receive a first lens-guided beam of input radio frequency (RF) signals through the first lens; and control circuitry.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWAT M SALIH whose telephone number is (571)270-5601. The examiner can normally be reached M-F: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571)-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AWAT M SALIH/           Primary Examiner, Art Unit 2845